Upon reargument and submission of the appeal on the amended record, order reversed on the law and facts, with costs, and summary judgment granted in favor of the plaintiffs for the reUef demanded in the complaint on the grounds stated in memorandum filed with decision of November 11, 1936 [249 App. Div. 709], and on the additional ground that we deem the effect of the recent deeds executed by the three children of Alexander A. MeFarlan questionable. All concur. (The order denies motion to strike out amended answer and for summary judgment in an action to recover purchase price of a house purchased on a contract.) Present — Sears, P. J., Edgcomb, Thompson, Lewis and Cunningham, JJ. [See 248 App. Div. 942.]